Citation Nr: 1734476	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-03 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher (compensable) initial disability rating for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD


A. Tenney, Associate Counsel  




INTRODUCTION

The Veteran, who is the appellant, had active service from July 1960 to March 1962.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the RO in in St. Petersburg, Florida.  


FINDING OF FACT

In a July 2017 written statement, prior to the promulgation of a decision in the present appeal, the Veteran withdrew the left ear initial rating issue on appeal. 


CONCLUSION OF LAW

The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for a higher (compensable) initial disability rating for left ear hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Issue on Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A veteran may withdraw a substantive appeal by telling the Board of the decision to withdraw either in writing or on the record at a Board personal hearing.  38 C.F.R. § 20.204.  

A February 2005 rating decision by the Regional Office in St. Petersburg, Florida granted service connection for left ear hearing loss and assigned a noncompensable 
(0 percent) initial disability rating, effective August 31, 2004, and denied service connection for otitis media.  The Veteran initiated an appeal as to each issue via a July 2005 notice of disagreement (NOD).  
A statement of the case on the issues of service connection for otitis media and the initial rating for left ear hearing loss was issued in January 2013.  The Veteran entered a substantive appeal, on a VA Form 9, that was received in February 2013.  The substantive appeal indicated that the Veteran was only appealing the issues listed in the VA Form 9; the content of the VA Form 9 addressed the ear infections and ear damage and surgeries, and indicated that the Veteran was not arguing about the "clinical results."   

In the January 2013 rating decision, the RO granted service connection for left chronic suppurative otitis media and assigned a 50 percent disability rating, effective August 31, 2004, and granted service connection for right chronic suppurative otitis media with scarring of the tympanic membrane, and assigned a noncompensable (0 percent) disability rating, effective August 31, 2004.  In an April 2014 letter, the Veteran specifically referenced the rating decision dated February 12, 2013 that resulted in a 60 percent combined disability rating, and indicated that this grant of service connection and initial ratings that combined to 
60 percent satisfied his July 2005 NOD (which was for service connection for chronic otitis and for initial rating for left ear hearing loss), and he did not wish to appeal (impliedly not appeal the January 2013 rating decision assignment of initial ratings for left and right chronic otitis).  

In a February 2017 statement, the Veteran again wrote that the January 2013 rating decision granting service connection for left and right ear otits media, which increased the overall combined disability rating to 60 percent, had fully satisfied the July 2005 NOD.  The Veteran also wrote that he was satisfied with the 60 percent overall combined disability rating and no longer wished to continue the appeal; however, in April 2017, the Veteran's representative again submitted a brief regarding the issue of initial rating for left ear hearing loss.  For this reason, the Board sought to clarify whether the February 2017 statement meant to withdraw the left ear initial rating issue.  

In a July 2017 written statement, prior to the promulgation of a decision in the present appeal, the Veteran withdrew the substantive appeal for the left ear initial rating issue.  As the Veteran has withdrawn the appeal regarding the issue, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the issue, and the issue will be dismissed.


ORDER

The appeal for a higher (compensable) initial disability rating for left ear hearing loss is dismissed.  





____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


